463 F.2d 246
James WILLIS, Petitioner-Appellant,v.E. B. CALDWELL, Warden, Georgia State Prison, Respondent-Appellee.
No. 71-3051.
United States Court of Appeals,
Fifth Circuit.
June 26, 1972.

Marshall R. Wood, Savannah, Ga.  (Court Appointed), Falligant, Doremus & Karsman, Savannah, Ga., for petitioner-appellant.
Arthur K. Bolton, Atty. Gen. of Ga., W. Hensell Harris, Jr., Asst. Atty. Gen., Harold N. Hill, Jr., Executive Asst. Atty. Gen., Courtney Wilder Stanton, Asst. Atty. Gen., Atlanta, Ga., for respondent-appellee.
Before WISDOM and INGRAHAM, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM:


1
James Willis appeals from the dismissal by the district of his petition for habeas corpus relief.  We vacate the district court's order of dismissal and remand the case for an evidentiary hearing on the allegations contained in Willis's petition.  Townsend v. Sain, 1963, 372 U.S. 293, 83 S. Ct. 745, 9 L. Ed. 2d 770; 28 U.S.C. Sec. 2254(d).


2
Willis alleges (1) that he was denied effective assistance of counsel at his state criminal trial in 1936 and (2) that members of his race were systematically excluded from the grand and petit juries that indicted and convicted him.  Because of the nature of these allegations and the apparent inability of the petitioner to prepare or try this cause, we suggest that the district court consider the appointment of counsel for Willis.


3
Vacated and remanded.